--------------------------------------------------------------------------------

Exhibit 10.4


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT (“Amendment”), made and entered into as of December 11, 2008 (the
“Effective Date”) by and among Daniel W. Brinks, a resident of the State of
Georgia (“Employee”), SouthCrest Financial Group, Inc. (f/k/a Upson Bankshares,
Inc.), a Georgia corporation (“SouthCrest”), and Bank of Upson, a financial
institution organized under the laws of the State of Georgia (“Bank”)
(collectively, SouthCrest and Polk are the “Employer”).


W I T N E S S E T H:


WHEREAS, Employer currently employs Employee as Chairman and Chief Operating
Officer of SouthCrest and the President and Chief Executive Officer of Bank
pursuant to that certain employment agreement between Employer and Employee
dated September 29, 2004 (the “Employment Agreement”);


WHEREAS, Employer and Employee desire to continue such employment;


WHEREAS, Employer and Employee now desire to revise the Employment Agreement to
reflect the change in the name of “Upson Bankshares, Inc.” to “SouthCrest
Financial Group, Inc.”; and


WHEREAS, Employer and Employee also desire to amend the Employment Agreement
primarily so that the payments and benefits under the Employment Agreement
comply with, or are exempt from, the rules of Section 409A of the Internal
Revenue Code of 1986, as amended;


NOW, THEREFORE, in consideration of the continued employment of Employee by
Employer, of the premises and the mutual promises and covenants contained
herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to modify the Employment Agreement as follows, effective
as of January 1, 2009:


1.             By substituting each reference to “Upson Bankshares, Inc.” with a
reference to “SouthCrest Financial Group, Inc.” and each reference to “Upson”
with a reference to “SouthCrest” wherever such references appear in the
Employment Agreement.


2.             By adding the following to the end of the existing Section 4:


“All reimbursements shall be paid as soon as administratively practicable, but
in no event shall any reimbursement be paid after the last day of the taxable
year following the taxable year in which the expense was incurred, nor shall the
amount of reimbursable expenses incurred or in-kind benefits provided in one
taxable year affect the expenses eligible for reimbursement or the in-kind
benefits provided, as applicable, in any other taxable year.  The right to a
reimbursement or an in-kind benefit under this Agreement will not be subject to
liquidation or exchange for another benefit.”

 
 

--------------------------------------------------------------------------------

 

3.             By deleting the existing Section 12.5 and substituting therefor
the following:


“12.5           If this Agreement and Employee’s employment are terminated
either (i) by the Employer at any time for any reason other than for Cause or
(ii) by Employee upon the Employer’s breach of this Agreement; then Employer, as
Employer’s sole remaining obligation under this Agreement, shall: (i) pay
Employee’s Base Salary to Employee for the remaining months of the term of this
Agreement in substantially equal monthly installments beginning with the month
following the month of Employee’s termination of employment at the Base Salary
rate then in effect; and (ii) reimburse Employee for the cost of COBRA health
continuation coverage for Employee for the lesser of (a) the remaining term of
this Agreement, or (b) the period during which Employee is entitled to COBRA
health continuation coverage from the Employer, provided that, in either case,
Employee must elect such coverage and pay the applicable premium.”


4.             By adding the following immediately following the phrase
“pursuant to Section 12.4” in Section 12.6: “, or for any reason other than
pursuant to Section 12.2,”.


5.             By adding the following new Section 12.7:


“12.7           Notwithstanding anything in this Agreement to the contrary (i)
Employee shall be treated as having incurred a termination of employment
hereunder, and shall be entitled to payments and benefits under Section 12.5 or
15.3, as applicable, only if he has incurred a ‘separation from service,’ within
the meaning of Section 409A of the Internal Revenue Code, as amended (the
‘Code’), from SouthCrest and the Bank and all affiliated companies that,
together with SouthCrest and the Bank, constitute the ‘service recipient’ within
the meaning of the regulations issued under Code Section 409A; and (ii) if
Employee is a ‘specified employee’ within the meaning of Code Section 409A, at
the date of his termination of employment, then any payments made in connection
with Employee’s termination of employment that would result in a tax under Code
Section 409A if paid during the first six (6) months after termination of
employment shall be withheld, starting with the payments latest in time during
such six (6) month period, and paid to Employee during the seventh month
following the date of his termination of employment.”


6.             By deleting the existing Section 15.2 and substituting therefor
the following:


“15.2           ‘Change in Control’ shall be deemed to have occurred during the
term of this Agreement if:


15.2.1           on or after January 1, 2009 (the ‘Amendment Date’), any one
person, or more than one person acting as a group (other than any person or more
than one person acting as a group who is considered to own more than fifty
percent (50%) of the total fair market value of the stock of SouthCrest or Bank
prior to such acquisition), acquires stock of SouthCrest or the Bank, as
applicable, that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of SouthCrest or the Bank, as applicable;

 
2

--------------------------------------------------------------------------------

 

15.2.2       within any twelve-month period (beginning on or after Amendment
Date), a majority of members of SouthCrest’s Board of Directors is replaced by
directors whose appointment or election is not endorsed by a majority of the
members of SouthCrest’s Board of Directors before the date of the appointment or
election;


15.2.3      within any twelve-month period (beginning on or after the Amendment
Date), any one person, or more than one person acting as a group, acquires
ownership of stock of SouthCrest possessing thirty percent (30%) or more of the
total voting power of the stock of SouthCrest; or


15.2.4      within any twelve-month period (beginning on or after the Amendment
Date), any one person, or more than one person acting as a group, acquires
assets of SouthCrest or the Bank, as applicable, that have a total gross fair
market value of eighty-five percent (85%) or more of the total gross fair market
value of all of the assets of SouthCrest or the Bank, as applicable, immediately
before such acquisition or acquisitions; provided, however, that transfers to
the following entities or person(s) shall not be deemed to result in a Change in
Control under this subsection 15.2.4:


(i)            a shareholder (determined immediately before the asset transfer)
of SouthCrest or the Bank in exchange for or with respect to its stock;


(ii)            an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by SouthCrest or the
Bank;


(iii)           a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of SouthCrest or the Bank; or


(iv)           an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
the above subsection 15.2.4(iii).


For purposes of this Section 15.2, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with Employer, to the extent provided under Code Section 409A.”

 
3

--------------------------------------------------------------------------------

 

7.             By deleting the first clause of Section 15.3 up through and
including the phrase “(‘Termination of Employment’)” and substituting therefor
the following:


“In the event of a Change in Control, if Bank terminates Employee without Cause
contemporaneously with or subsequent to the Change in Control, or if Bank takes
any action specified in Section 15.4 of this Agreement during the term of this
Agreement contemporaneously with or subsequent to a Change in Control and
Employee terminates his employment contemporaneously with or subsequent to such
action and, in either case, Employee’s termination of employment occurs within
two (2) years following the Change in Control (‘Termination of Employment’)”.


8.             By deleting the last sentence of Section 15.3 and substituting
therefor the following:


“In the event the Aggregate Severance is required to be reduced pursuant to this
Section, the portions of the Aggregate Severance paid or provided latest in time
will be reduced first and if portions of the Aggregate Severance to be paid or
provided at the same time must be reduced, noncash benefits will be reduced
before cash payments.”


9.             By deleting the first sentence of the existing Section 15.4 and
substituting therefor the following:


“During the remaining term of this Agreement following the effective date of a
Change in Control, if the Bank takes any of the following actions and Employee
terminates his employment contemporaneously with or subsequent to such action
and such termination occurs within two (2) years following the Change in
Control, such termination shall be deemed to be a termination of employment by
Employer without Cause.”


10.           By deleting the last sentence of the existing Section 15.4 and
substituting therefor the following:


“In any such event, if Employee terminates his employment contemporaneously with
or subsequent to such action and such termination occurs within two (2) years
following the Change in Control, Employee shall be entitled to all payments
provided for in Section 15.3 of this Agreement.”


[SIGNATURES ON THE NEXT PAGE]

 
4

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties have executed this Amendment as of
the day and year first written above.



   
“Employee”
           
/s/ J. Douglas Head
  /s/ Daniel W. Brinks
(SEAL)
Witness
 
Daniel W. Brinks
           
ATTEST
 
“SouthCrest”
               
SouthCrest Financial Group, Inc.
                     
/s/ Michael Hobbs
 
By:
/s/ Douglas J. Hertha  
 (CORPORATE SEAL)
 
Its:
Senior Vice President                
“Bank”
           
ATTEST
 
Bank of Upson
                         
By:
/s/ Imogene B. Johnson   /s/ J. Michael Jones  
Its:
Assisstant Vice President  
(CORPORATE SEAL)
       



 
5

--------------------------------------------------------------------------------